COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ARDESHIR PARVIZ-KHYAVI,                                         No. 08-15-00304-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                              429th District Court
                                                §
 ELHAM SHOJAEE-ABOLVARDI,                                     of Collin County, Texas
                                                §
                       Appellee.                              (TC # 429-55587-2014)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to “grant Appellant’s appeal” and remand

the case to the trial court in order that the parties’ agreement can be finalized. We have

construed the motion as requesting that we set aside the trial court’s judgment without regard to

the merits and remand the case to the trial court for rendition of judgment in accordance with the

parties agreements as permitted by TEX.R.APP.P. 42.1(a)(2)(B).           The motion is granted.

Accordingly, we set aside the trial court’s judgment and remand the case to the trial court for

further proceedings in accordance with the parties’ agreement.


August 17, 2016
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.